DETAILED ACTION
Disposition of Claims
Claims 19-38 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210236631A1, Published 08/05/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “Disclosed herein…”  “Also disclosed herein…”).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunogenic compositions which comprise an antigen and IL-21 that stimulate an immune response in a host, does not reasonably provide enablement for vaccine compositions which comprise any antigen and IL-21 that increases any immune response in a host.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a vaccine comprising an antigen and IL-21, and methods of use thereof.  The antigen may be any antigen, and the host is not specified.  IL-21 can be interpreted as any IL-21 from any species.  The term “vaccine,” by definition, implies a preparation intended for active immunological prophylaxis.  Prophylaxis is defined as the prevention of disease or of a process that can lead to disease.  Since the antigen has not been specifically defined until later, dependent claims, the composition is interpreted as a composition having the ability to treat any disease with any antigen and any IL-21.
State of the prior art/Predictability of the art.  IL-21 is known in the art to induce functional differentiation of CD4+ T cells, to promote proliferation of CD8+ T cells, and to aid in development of humoral responses with respect to B cells.  IL-21 is expressed in subsets of CD4+ and CD8+ T cells, as well as Hodgkin’s Lymphoma cancer cells.  The art has discussed using IL-21 to promote differentiation of T cells in adoptive immunotherapy as well as using IL-21 as an adjuvant in immunogenic compositions comprising tumor antigens (see e.g. US20060269973A1, CITED ART IN PARENT; entire document; abstract, ¶[0004]).  However, certain studies have shown that while stimulation of T cells may occur when using IL-21 as an adjuvant, some humoral responses to the co-administered antigen are stunted, thus raising questions as to its efficacy as a vaccine adjuvant (See e.g. Feng C, et. al. Viral Immunol. 2012 Apr;25(2):131-40.; CITED ART IN PARENT; see entire document; abstract.) 
Working examples. Some of the working examples disclosed in the specification appear to be similar, if not identical, to the study performed by Feng et. al. (supra).  Mice were immunized with a DNA plasmid that encoded mouse IL-21 (pVAX-mIL-21) and separate plasmids that encoded the antigen of interest, either Toxin proteins from C. difficile or envelope proteins from HIV (Examples 2-3).  Nowhere does it appear as though any composition which comprised protein antigens and protein IL-21 were generated and administered to determine their efficacy; all studies appear to have been performed with nucleic acid plasmids that encoded for the proteins.  With only two examples of antigens tested in the specification (one bacterial, one viral), and no challenge studies performed, it is unclear that the scope of the invention as a “vaccine” would be supported as it is not clear from the art nor the specification that such compositions would be efficacious in treating or alleviating all diseases or disorders for which there are antigens.  Further, the method claims are directed towards simply “increasing an immune response” and not actually directing said increased immune response towards the antigen or pathogen from which it was derived, so it is not clear as to the intended use of such a vaccine (e.g. it is not clear if said vaccine is intended to “increase” or enhance the host immune response towards the pathogen from which said antigen was derived, or if the enhanced immune response would be in general and generic towards any pathogen.)
Guidance in the specification. The specification provides guidance towards immunogenic compositions comprising plasmids which encode for bacterial and viral antigens and IL-21.  While it appears as though the plasmids encoding IL-21 and EnvC or EnvA are able to stimulate T cell responses, it is not clear that humoral responses are stimulated to the point that would afford protection from infection or disease associated with infection.  Claim 32 is drawn to a method for increasing an immune response in a subject in need thereof, the method comprising administering the composition of claim 19 to the subject; however, it is not clear that every type of “immune response” would be “increased” as per the data provided for in the art and in the specification.
Amount of experimentation necessary.  Additional research is required in order to determine how effective a composition comprising protein IL-21 and protein antigens would be as vaccines, and additional research is also required to determine if the immune response elicited by plasmid-encoded IL-21 and HIV EnvA, HIV EnvC, or C. Difficile Toxins would be sufficient to provide protection from infection or disease associated with their respective pathogens.  Additional research is required to determine what species would benefit from the methods of using these compositions, and what pathogens, cancers, or conditions would be treatable using said compositions. 
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed invention.  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and dependent claims 33-34 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “increasing” in claim 32 is a relative term which renders the claim indefinite. The term “increasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the “increase” would be in comparison to, as there is no point of reference provided.  It is suggested the claim be amended to read upon “A method for inducing an immune response in a subject in need thereof”, and the claim will be interpreted as reading upon this language.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 32 is rejected on the grounds of being indefinite.  Claims 33-34 are also rejected since they depend from claim 32, but do not remedy these deficiencies of claim 32.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-27, 31-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et. al. (WO2012040266A2, Pub. 03/29/2012; Priority 09/24/2010; APPLICANT-CITED PRIOR ART; hereafter “Stone”); 
in view of Hwu et. al. (US20100135958A1, Pub. 06/03/2010; hereafter “Hwu”), Riley et. al. (US20060034810A1, Pub. 02/16/2006; hereafter “Riley”), Weiner et. al. (US20070041941A1, Pub. 02/22/2007; hereafter “Weiner”), and Fioretti et. al. (Fioretti D, et. al. Recent Pat Anticancer Drug Discov. 2014 Jan;9(1):66-82; hereafter “Fioretti”), 
as evidenced by Parrish-Novak et. al. (Parrish-Novak J, et. al.  Interleukin 21 [Homo sapiens]. NCBI Reference Sequence: NP_068575.1. 11/14/2000; hereafter “NP_068575”) and GenBank: AAB59424 (Ig heavy chain epsilon-1 (V-D-J region) [Homo sapiens]. GenBank: AAB59424.1; First dep. 04/27/1993; hereafter “AAB59424”.)
The claims are interpreted as being drawn to the following:
Claim 19 is drawn to an immunogenic composition comprising: a) at least one selected from the group consisting of an antigen and a nucleic acid molecule encoding an antigen; and b) a nucleic acid molecule comprising a nucleotide sequence encoding IL-21, wherein IL-21 comprises an amino acid sequence selected from the group consisting of: an amino acid sequence as set forth in SEQ ID NO: 4 and an amino acid sequence that is at least about 90% identical or greater to SEQ ID NO: 4.
Further limitations on the immunogenic composition of claim 19 are wherein IL-21 comprises an amino acid sequence selected from the group consisting of: an amino acid sequence as set forth in SEQ ID NO: 4 and an amino acid sequence that is at least about 95% identical or greater to SEQ ID NO: 4 (claim 20); wherein IL-21 comprises an amino acid as set forth in SEQ ID NO: 4 (claim 21); wherein the antigen is encoded by a first nucleic acid and IL-21 is encoded by a second nucleic acid (claim 22); further comprising an antigen peptide with the same encoded nucleic acid sequence as the antigen of claim 22, and an IL-21 peptide with the same encoded nucleic acid sequence as IL-21 of claim 22 (claim 23); wherein the second nucleic acid further comprises an expression vector (claim 24); wherein the antigen is selected from the group consisting of: a human papilloma virus (HPV) antigen, an Human Immunodeficiency Virus (HIV) antigen, an influenza antigen, a Plasmodium falciparum antigen, a C. difficile antigen, and a fragment thereof (claim 25); wherein the HPV antigen is selected from the group consisting of: HPV16 E6 antigen, HPV16 E7 antigen, and a combination thereof (claim 26); wherein the HIV antigen is selected from the group consisting of: Env A, Env B, Env C, Env D, B Nef-Rev, Gag, and any combination thereof (claim 27); wherein the influenza antigen is selected from the group consisting of: H1 HA, H2 HA, H3 HA, H5 HA, BHA antigen, and any combination thereof (claim 28); wherein the Plasmodium falciparum antigen includes a circumsporozoite (CS) antigen (claim 29); wherein the C. difficile antigen is selected from the group consisting of: Toxin A, Toxin B, and a combination thereof (claim 30); further comprising a pharmaceutically acceptable excipient (claim 31).
Claim 32 is drawn to a method for inducing an immune response in a subject in need thereof, the method comprising administering the immunogenic composition of claim 19 to the subject.
Further limitations on the method of claim 32 are wherein administering the vaccine includes electroporation (claim 33); wherein increasing the immune response in the subject includes increasing a cellular immune response, a humoral immune response, or both a cellular and humoral immune response in subject (claim 34).
Claim 35 is drawn to a protein comprising one or more amino acid sequences selected from the group consisting of: an amino acid sequence as set forth in SEQ ID NO: 4 and an amino acid sequence that is at least about 90% identical or greater to SEQ ID NO: 4.
Further limitations on the protein of claim 35 are wherein the amino acid sequence is selected from the group consisting of: an amino acid sequence as set forth in SEQ ID NO: 4 and an amino acid sequence that is at least about 95% identical or greater to SEQ ID NO: 4 (claim 36); wherein the amino acid sequence is an amino acid sequence as set forth in SEQ ID NO: 4 (claim 37); and a composition comprising one or more proteins of claim 35 (claim 38).
The Prior Art
Stone teaches DNA vectors encoding IL-21 and other antigenic proteins, and delivery of said vectors to induce an immune response against said antigenic proteins (entire document; see abstract; reference claims 1-26; instant claim 32), such as Env (to formulate mature Env, gp160 is cleaved by furin into gp120 and gp41, wherein gp120 and gp41 heterodimers assimilate into heterotrimers to formulate the mature Env glycoprotein, EnvC refers to Env from a clade C HIV (¶[0087]) from HIV (entire document; see abstract; ¶[0009]; reference claims 21-26;  instant claims 25, 27).  Stone teaches the use of pharmaceutically acceptable excipients for the delivery of such compositions (¶[0077]; instant claim 31).  Stone teaches the antigens may be from HPV, such as HPV E7, influenza, Plasmodium species, and Clostridium species (¶[0082-0083]; instant claim 25-26).  Stone teaches the proteins and polypeptides described may be part of fusion proteins, made of made by translation of an artificial combination of two otherwise separated segments of sequence, e.g., by chemical synthesis or by the manipulation of isolated segments of nucleic acids by genetic engineering techniques (¶[0023]).  Stone teaches the antigen and IL-21 may be encoded by different vectors (¶[0008]; reference claims 16, 23, 28; instant claims 22, 24).  Stone teaches the nucleic acid compositions may be used to increase the amount of antibody production in response to protein vaccines (¶[0054]) and would get increased results from heterologous prime/boost vaccination regimes (e.g. DNA prime/protein boost)(¶[0055]) and teaches other antigens may be present in the vaccine (¶[0057]; instant claim 23).  Stone teaches the compositions would elicit both humoral and cellular immune responses against the pathogenic antigen (¶[0091]; instant claim 34).  
While Stone teaches the immunogenic compositions as instantly claimed which encode an antigen and IL-21 as an adjuvant, Stone fails to teach the exact sequence of the encoded IL-21 as instantly claimed.  At the time of filing, sequences for IL-21 were known in the art, as evidenced by NP_068575.  The IL-21 protein sequence (SEQ ID NO:4, “Query” below) aligns with known protein sequences (e.g. “Sbjct” below, from NP_068575, save the 5’ leader sequence.  
Query  19   RSSPGNMERIVICLMVIFLGTLVHKSSSQGQDRHMIRMRQLIDIVDQLKNYVNDLVPEFL  78
            RSSPGNMERIVICLMVIFLGTLVHKSSSQGQDRHMIRMRQLIDIVDQLKNYVNDLVPEFL
Sbjct  2    RSSPGNMERIVICLMVIFLGTLVHKSSSQGQDRHMIRMRQLIDIVDQLKNYVNDLVPEFL  61

Query  79   PAPEDVETNCEWSAFSCFQKAQLKSANTGNNERIINVSIKKLKRKPPSTNAGRRQKHRLT  138
            PAPEDVETNCEWSAFSCFQKAQLKSANTGNNERIINVSIKKLKRKPPSTNAGRRQKHRLT
Sbjct  62   PAPEDVETNCEWSAFSCFQKAQLKSANTGNNERIINVSIKKLKRKPPSTNAGRRQKHRLT  121

Query  139  CPSCDSYEKKPPKEFLERFKSLLQKMIHQHLSSRTHGSEDS  179
            CPSCDSYEKKPPKEFLERFKSLLQKMIHQHLSSRTHGSEDS
Sbjct  122  CPSCDSYEKKPPKEFLERFKSLLQKMIHQHLSSRTHGSEDS  162

However, the 5’ leader sequence appears to be the leader signal sequence from human IgE (MDWTWILFLVAAATRVHS; “Query” below is SEQ ID NO:4, “Sbjct” is AAB59424).  
Query  1   MDWTWILFLVAAATRVHS  18
           MDWTWILFLVAAATRVHS
Sbjct  1   MDWTWILFLVAAATRVHS  18

However, arriving at this fusion protein or interleukin with a heterologous leader sequence would be obvious to a skilled artisan at the time of filing, given the teachings of Hwu, Riley, Weiner, and Fioretti.  
Hwu teaches compositions comprising nucleic acid vectors which encode IL-21 polypeptides and fragments thereof (entire document; see abstract.)  Hwu teaches that the vector may comprise control elements (¶[0047]), such as exogenous control signals (¶[0050][0054]) and the IL-21 molecule may be a fragment or derivative thereof that comprises signal sequences (¶[0024]) and may be secreted to extracellular space due to the presence of a signal sequence (¶[0028]).  Hwu teaches IL-21 variants which are functionally equivalent but may comprise deletions, insertions, or substitutions (¶[0029-0031]) and may be part of a fusion protein or chimeric protein (¶[0027][0035]).  
Riley teaches interleukins altered to express heterologous IgE leader sequences to aid in immunogenicity and secretion (¶[0215]).  Riley teaches IL-15 comprises the heterologous leader sequence, and teaches the use of IL-21-encoding vectors as well (¶[0214]).  
Similarly to Riley, Weiner teaches fusion proteins and nucleic acid molecules encoding fusion proteins, wherein non-interleukin signal peptides are linked to the mature interleukin sequences (entire document; see abstract.)  Said signal peptides are from IgE (entire document; abstract), such as human IgE (¶[0067-0068]).  Weiner teaches the IgE leader peptide may replace the interleukin signal sequence and would be useful in vaccines against pathogenic diseases (¶[0067]).  The nucleic acid encoding the interleukin may be codon optimized for expression in the host (¶[0090]).  While the interleukin discussed by Weiner is also IL-15, Weiner teaches the same construct may occur with other immunomodulating proteins (¶[0051][0053-0056]; Example 5).  Weiner teaches the IL-15 expression levels are higher when the native signal peptide is not present, whether the IL-15 is expressed as a truncated protein or a fusion protein linked to a heterologous signal peptide such as that from human IgE (¶[0052]).  
Fioretti provides a review of recent advances in DNA vaccines against cancer, and notes that trials using codon-optimized IL-15 or IL-21 as genetic adjuvants were underway (Table 1).  Fioretti describes the use of codon-optimized IL-15 with an IgE leader sequence replacing the native signal sequence as an immunological adjuvant and that another common cytokine receptor γ chain (γc) family member, IL-21, is also under investigation as a vaccine adjuvant (p. 76, ¶ bridging cols.)
Given the teachings of Stone, Hwu, Riley, and Fioretti, the use of IL-21 as an adjuvant in immunogenic compositions would be obvious to a skilled artisan, especially the delivery of said interleukin via nucleic acid vectors.  Given the teachings of Riley, Fioretti, and Weiner, one of skill in the art would know about the usefulness of replacing the native signal peptide of an interleukin with that of a heterologous element, such as human IgE leader sequence, in order to aid in expression and secretion of the interleukin in the host.  As IL-15 and IL-21 were often discussed together since they were in the same cytokine family, it would be obvious to try and substitute one known element with another to determine if the same effect was achieved, in this case, substitution of the leader sequence of IL-21 with IgE leader sequence.  Given that these sequences were well-known in the art, as evidenced by AAB59424 and NP_068575, it would be obvious to a skilled artisan to arrive at an IL-21 sequence with its signal sequence replaced with that of human IgE, similar to the codon-optimized constructs for IL-15 that were successfully generated by Riley and Weiner and discussed by Fioretti.  Taken as a whole, arriving at the protein sequence of SEQ ID NO: 4 would be obvious to a skilled artisan, given the art at the time of filing as evidenced by Stone, Hwu, Riley, Fioretti, Weiner, AAB59424, and NP_068575, thus rendering the limitations of instant claims 19-21 and 35-38 obvious. 
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Stone in order to generate an IL-21 that was expressed strongly and secreted more efficiently, thereby making the IL-21 more useful as a molecular adjuvant.  One would have been motivated to do so, given the suggestion by Riley, Weiner, and Fioretti that the replacement of native signal sequences on interleukins with that of human IgE leader sequence was one way to ensure efficient expression of the protein from the nucleic acid construct.  There would have been a reasonable expectation of success, given the knowledge that IL-15, an interleukin in the same family as IL-21, had its signal peptide replaced with that from human IgE and was strongly expressed and secreted, as taught by Weiner and Fioretti, and also given the knowledge that IL-21 was known to be a potent molecular adjuvant, as taught by Stone, Hwu, Riley, and Fioretti.  As the sequences for IL-21 and IgE were known in the art, as evidenced by AAB59424 and NP_068575, it would have been obvious to a skilled artisan in light of the teachings from Stone, Hwu, Weiner, Riley, and Fioretti to arrive at the variant of IL-21 presented by SEQ ID NO:4.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Claim(s) 28-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, Hwu, Weiner, Riley, Fioretti, AAB59424, and NP_068575 as applied to claims 19-27, 31-32, and 34-38 above, and further in view of Feng et. al. (Feng C, et. al. Viral Immunol. 2012 Apr;25(2):131-40.; CITED ART OF RECORD IN PARENT; hereafter “Feng”), Lim et. al. (Lim KL, et. al. BMC Vet Res. 2012 Aug 6;8:132; CITED ART OF RECORD IN PARENT; hereafter “Lim”), and Bruck et. al. (US20070212329A1, Pub. 09/2007; CITED ART OF RECORD IN PARENT; hereafter “Bruck”).
The claims are interpreted as being drawn to the following:
The scope of the claims has been set forth supra.
The Prior Art
Feng teaches a DNA plasmid construct (pVAX-IL-21) used as a plasmid adjuvant in immunogenic compositions comprising plasmids encoding antigens against HIV (pGX-EnvC)(entire document; see abstract; Table 1).  The mice were immunized via intramuscular electroporation (p. 132, rt. col., ¶2; instant claim 33), wherein the plasmid is dissolved in PBS; under the definition provided by applicant at ¶[0168] the recitation of PBS is considered a pharmaceutically acceptable excipient.  
While Feng and Stone teach compositions comprising HIV EnvC and IL-21, and Stone teaches compositions comprising antigens from other pathogens, neither teach influenza HA antigens, Plasmodium falciparum circumsporozoite (CS) antigen, or C. difficile Toxin A and/or Toxin B delivered in combination with IL-21.  
Stone teaches various antigens from various pathogens delivered with IL-21, including HIV EnvC.  Stone teaches the pathogens may be from HPV, such as E7 antigens, influenza, Plasmodium species, or Clostridium species, but fails to teach HPV16 E6 or E7, P. falciparum CS antigen, influenza HA antigens from H1, H2, H3, or B subtypes, or Toxin A/Toxin B antigens from C. difficile.  However, given the guidance from Stone and the related teachings of Feng, Lim, and Bruck, it would be obvious to a skilled artisan to make a simple substitution of one known element for another.  
Antigens from HIV, HPV, influenza, P. falciparum, and C. difficile were well-known in the art at the time of filing, as evidenced by Bruck and Lim.  Bruck teaches vaccine compositions comprising an interleukin as an adjuvant and an antigen, especially compositions comprising antigens such as influenza HA, C. difficile toxin A or toxin B, P. falciparum circumsporozoite (CS) protein, and HPV16 E7 (¶[0045][0052], Example 2 starting at ¶[0131], reference claim 2; instant claims 29-30).  Lim teaches DNA vaccines that encode influenza H5 along with an interleukin adjuvant (entire document; see abstract; instant claim 28).  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Stone, Hwu, Weiner, Riley, Fioretti, AAB59424, and NP_068575 in order to encode different pathogenic antigens to be delivered along with IL-21, thereby determining if IL-21 would be a useful adjuvant in developing vaccines against different types of pathogens.  One would have been motivated to do so, given the suggestion by Stone that the IL-21/antigen composition could be useful for a variety of pathogens, such as HPV and influenza.  There would have been a reasonable expectation of success, given the knowledge that the cellular immune response was increased to HIV Env antigen when delivered with IL-21, as taught by Stone and Feng, and also given the knowledge that interleukins could aid in stimulating a broad array of immune responses to different antigens, as taught by Stone, Bruck, and Lim.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,166,288. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming vaccine compositions comprising IL-21 and an antigen, wherein IL-21 is encoded by a nucleic acid, and the antigen is encoded by a nucleic acid.  The instant claims differ from the ‘288 claims in that they are drawn to the nucleic acid sequence which encodes IL-21, which is SEQ ID NO:3, a codon-optimized version of IL-21 with a human IgE leader sequence replacing the native signal sequence of the IL-21.  The instant claims are drawn to the nucleic acid encoding SEQ ID NO:4, which is the amino acid encoded by SEQ ID NO:3.  The antigens are derived from the same pathogens, such as HIV EnvC, C. difficile Toxin A, P. falciparum CS, influenza HA, and HPV E7, and are delivered via expression vectors through electroporation to the host.  Said antigen and interleukin may be on separate vectors.  Said nucleic acids would be used in methods to elicit a cellular or humoral immune response in a host in need thereof, and would be in compositions with pharmaceutically acceptable carriers.  Both of the compositions may further comprise IL-21 and antigen peptides.  The Office contends that the instant claims and the ‘288 claims are obvious variants of one another, and are not patentably distinct.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,007,265. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming vaccine compositions comprising IL-21 and an antigen, wherein IL-21 is encoded by a nucleic acid, and the antigen is a peptide antigen or is encoded by a nucleic acid.  The instant claims differ from the ‘265 claims in that they are drawn to the nucleic acid sequence which encodes IL-21, which is SEQ ID NO:3, a codon-optimized version of IL-21 with a human IgE leader sequence replacing the native signal sequence of the IL-21.  The instant claims are drawn to the nucleic acid encoding SEQ ID NO:4, which is the amino acid encoded by SEQ ID NO:3.  The antigens are derived from the same pathogens, such as HIV EnvC, C. difficile Toxin A, P. falciparum CS, influenza HA, and HPV E7, and are delivered via expression vectors through electroporation to the host.  Said antigen and interleukin may be on separate vectors.  Said nucleic acids would be used in methods to elicit a cellular or humoral immune response in a host in need thereof, and would be in compositions with pharmaceutically acceptable carriers.  Both of the compositions may further comprise IL-21 and antigen peptides.  The Office contends that the instant claims and the ‘265 claims are obvious variants of one another, and are not patentably distinct.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648